EXHIBIT 99.3 Second Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Second Quarter 2010 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 26-27 of this Supplement, in the Company’s 2009 Annual Report to Shareholders, in its 2009 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Second quarter diluted EPS from continuing operations attributable to common shareholders of $0.84 increased significantly compared to $0.09 earned last year.Total revenues net of interest expense increased 13%.The revenue increase was driven by the impact of the consolidation of off-balance sheet cardmember loans and related debt as discussed below. Return on average common equity (“ROCE”) was 33.2% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 30.0%.* - Q2’09 Income from continuing operations included: A $211MM ($135MM after-tax) gain on the sale of 50% of the Company’s equity holdings of Industrial and Commercial Bank of China (“ICBC”); and $182MM ($118MM after-tax) of net reengineering costs, primarily reflecting a restructuring charge related to the Company’s ongoing reengineering initiatives, as discussed further on page 5. - Additionally, as per generally accepted accounting principles (GAAP), the Q2‘09 EPS from continuing operations attributable to common shareholders was negatively impacted by $0.18 per share as a result of the accelerated accretion of the dividends on the preferred shares repurchased from the U.S. Department of the Treasury (“The Treasury”) under the terms of the Capital Purchase Program (“CPP”), as discussed further on page 3. Excluding the impact of the accelerated accretion, adjusted diluted EPS from continuing operations attributable to common shareholders would have been $0.27. - The discontinued operations line in the Consolidated Financial Statements contains the results of operations, assets and liabilities related to various business sales. During Q2’09, this primarily included the results from American Express International Deposit Company (“AEIDC”), which was sold to Standard Chartered PLC (“Standard Chartered”) during Q3’09. Q2’09 results included $5MM of losses from discontinued operations versus nil in Q2’10. - Including discontinued operations, diluted EPS on net income attributable to common shareholders of $0.84 compared with $0.09 earned last year. ADOPTION OF GAAP GOVERNING TRANSFERS OF FINANCIAL ASSETS & RELATED IMPACT · On January 1, 2010, the Company consolidated its off balance sheet cardmember loans and related debt onto its balance sheet in compliance with GAAP governing transfers of financial assets and consolidation of variable interest entities (referred to herein as “new GAAP effective January 1, 2010”, and formerly known as “SFAS 166/167”).The adoption of these standards eliminates the securitization income, net line from the Company’s Consolidated Statements of Income starting in Q1’10, as income and expense related to securitized loans and related debt are now reported on the natural income statement lines.The Company did not restate prior period results. In addition, the Company has historically provided an “owned” basis and “managed” basis presentation of certain key loan metrics where “owned” basis metrics were prepared in accordance with GAAP and “managed” basis metrics included both non-securitized and securitized loan portfolios.Please see the “Cardmember Loan Portfolio Presentations” discussion on page 17 for a further description of currently reported metrics. BUSINESS METRICS · Compared with the second quarter of 2009: - Worldwide billed business of $175.3B increased 16% reflecting card spending improvement across all segments and the relatively weak spending volumes in Q2’09 amidst the global economic slowdown.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 15%. - Worldwide total cards-in-force of 88.9MM increased 400K cards from last year, and increased 900K from last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,288 increased 21% during the quarter reflecting improvement in cardmember spending levels.In addition, average basic cards in force in Q2’09 included certain accounts that were inactive and cancelled which contributed to the growth rate in average spending.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 20%. * Please refer to Appendix I of the Second Quarter 2010 Earnings Release for the components of return on average equity (“ROE”), ROCE and ROTCE on a consolidated basis and Appendix II for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”) on a segment basis. 1 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED - Worldwide cardmember loan balances of $57.3B increased 76% on a GAAP basis.On a comparable managed basis, including securitized loans in both periods, cardmember loan balances of $57.3B declined 9%, reflecting higher cardmember payment rates and lower revolving levels, partially offset by the higher cardmember spending volumes. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 13% reflecting higher billed business volumes and a slight increase in the discount rate, partially offset by an increase in contra revenues related to a co-brand partnership investment, as well as relatively faster growth in billed business related to Global Network Services (“GNS”). · Securitization Income, Net:In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement.Securitization income, net was a $2MM loss in Q2’09. · Net Interest Income:Increased 60%, primarily reflecting higher loan balances and related debt due to the new GAAP effective January 1, 2010 as interest income and interest expense from loans and debt previously held off balance sheet are now reported in the net interest income line, where in previous periods they are components of securitization income, net.Interest income and expense from the higher loan and debt balances were partially offset by lower average non-securitized cardmember loans, as well as a lower net yield, reflecting higher payment rates and lower revolving levels, and the implementation of elements of the recently passed H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”), which were partially offset by the benefit of certain repricing initiatives effective during 2009 and Q1’10. · Total Provisions for Losses: Decreased 59%, primarily driven by lower reserve requirements due to improving credit performance within both the charge card and cardmember loan portfolios, partially offset by write-offs related to securitized loans, which are reported in securitization income, net in periods prior to 2010 and are now reported in provisions for card- member loan losses. · Marketing and Promotion Expenses:Increased 128% versus last year as lower credit provision expenses and better business trends enabled higher investment levels.Marketing and promotion expense increased 35% or $207MM versus Q1’10, reflecting normal seasonal trends, as well as investments related to the previously discussed credit and billings improvement. · Cardmember Rewards Expense:Increased 16%, primarily due to greater rewards-related spending volumes and higher co-brand expense. · Salaries and Employee Benefits Expense: Decreased 4%, primarily reflecting $154MM of net severance costs associated with the Company’s reengineering efforts in Q2’09.Excluding those charges, salaries and benefits increased 8% reflecting merit increases and higher incentive compensation expense, partially offset by lower employee levels and related expenses due to the benefits of the Company’s reengineering initiatives. - Compared with last year, the total employee count from continuing operations of 59,000 decreased by 1,700 employees, or 3%.Compared with last quarter, the employee count increased by 500 employees. · Segment Allocation Changes:Beginning Q1’10, the Company changed the manner in which it allocates capital and related interest expense to its reportable operating segments.The changes reflect modifications in allocation methodology that the Company believes more accurately reflect the funding and capital characteristics of its segments.The change to interest allocation also impacted the consolidated and segment reported net interest yield on cardmember loans.The segment results and net interest yield on cardmember loans for quarters prior to Q1’10 have been restated for this change. · Charge Card Write-off Period Changes:In Q1’10, the Company modified its reporting in the International Card Services (“ICS”) and Global Commercial Services (“GCS”) segments to write-off past due cardmember receivables when 180 days past due or earlier, versus its prior methodology of writing them off when 360 days past billing or earlier.This change is consistent with bank regulatory guidance and the write-off methodology adopted for the cardmember receivables portfolio in the U.S. Card Services (“USCS”) segment in Q4’08.This change resulted in approximately $60MM and $48MM of net write-offs for ICS and GCS, respectively, being included in Q1’10, which increased the net loss ratios and decreased the 90 days past billing metrics for these segments, but did not have a substantial impact on provisions for losses.Additionally, beginning in Q1’10, the Company revised the net loss ratio in the ICS and GCS segments to exclude net write-offs related to unauthorized transactions, consistent with the methodology employed in calculating the net write-off rate for USCS.Lastly, in Q1’10, the Company also enhanced the methodology for assessing the adequacy of its reserves.These modifications do not result in a change in management’s view of the Company’s underlying credit quality or risk profile for its charge card portfolio. 2 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED CAPITAL · Capital Purchase Program:On June 9, 2009, the Company announced that it had received notification from the Treasury that it had met all of the requirements to repurchase the CPP preferred shares.This included the pre-condition that the Company raise capital in the public markets, which it successfully did with its issuance of $3.0B of non-guaranteed senior debt on May 18, 2009 and the completion of a $500MM common equity offering on June 5, 2009.As such, the Company completed the repurchase of the CPP shares on June 17, 2009.Upon repurchase, the accretion of the preferred shares to face value was accelerated, amounting to a one-time negative EPS impact during Q2’09 of $212MM, or $0.18 per basic and diluted common share. On July 29, 2009, the Company repurchased the warrants issued under the CPP Program for $340MM, which provided the Treasury with an annualized return on the Company’s CPP participation of 26%.The warrant repurchase resulted in a reduction of cash and corresponding adjustment to Retained Earnings and Additional Paid-In Capital on the Company’s Consolidated Balance Sheet.There was no impact to the Company’s net income or EPS. · Capital Distribution to Shareholders:During Q2’10, approximately 18% of capital generated was distributed to shareholders through our quarterly common share dividend. No shares have been repurchased over the last nine quarters, as share repurchases were suspended during Q1‘08 in light of the challenging global economic environment and limitations while participating in the CPP.Since the inception of repurchase programs in December 1994, 670MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 65% of capital generated through share repurchases and dividends. - Shares Outstanding: Millions of Shares Q2’10 Q1’10 Q2’09 Shares outstanding – beginning of period Issuance of common shares - - 22 Repurchase of common shares - - - Employee benefit plans, compensation and other 4 6 (1 ) Shares outstanding – end of period · Capital Ratios: As of June 30, 2010, the Company’s key consolidated capital ratios* were as follows: ($ in billions) June30, 2010 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA) % Tangible Common Equity (TCE)/RWA % Tier 1 Capital $ Tier 1 Common Equity $ Tier 2 Capital $ Total Average Assets** $ RWA $ TCE*** $ * These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s Second Quarter 2010 Form10-Q ** For the purpose of calculating the Tier 1 Leverage Ratio. *** Based upon shareholders’ equity of $14.5B less goodwill and intangibles of $3.3B. 3 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED FUNDING AND LIQUIDITY · Funding Activities:During Q2’10, the Company primarily funded its business through deposit-taking and securitization activities. - Deposits:The Company held the following deposits as of Q2’10. ($ in billions) Q2’10 Q1’10 Change U.S. Retail Deposits* $ $ $ Other Deposits - Total $ $ $ The weighted average original and remaining maturity on outstanding U.S. retail Certificate of Deposits (“CDs”) was 32 and 21 months, respectively. The average rate at issuance was 2.4%. During the second quarter of 2010 the Company adjusted its deposit strategy to focus on direct deposits gathered through Personal Savings® from American Express, in particular the High Yield Savings Account and longer tenored CDs, rather than CDs distributed through third party distribution channels. - Asset Backed Securitization:On May 5, 2010, the Company issued approximately $0.9B in 3-year Class A and B bonds.The Class A securities priced at 1 month LIBOR plus 25bps and the Class B priced at 1 month LIBOR plus 60bps.In addition, the Company issued and retained $118MM of subordinated securities related to this transaction. · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 through the Federal Deposit Insurance Corporation (“FDIC”).During Q2’09, the Company, through FSB, launched a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of June 30, 2010, the Company held $25B** of excess cash and readily marketable securities versus $20B of long-term debt and CDs maturing over the next twelve months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At June 30, 2010, the Company had $1.4B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowings made through the discount window. Bank Lines:At June 30, 2010, the Company maintained committed bank lines of credit totaling $11.9B, of which $3.5B was drawn as part of the Company’s normal non-U.S. funding activities. The committed facilities have $2.0B of expirations in 2010 and $3.3B in 2011, with the remainder expiring in 2012. * Includes all deposits outstanding through the Company’s retail CD and sweep programs distributed through third party distribution channels, in addition toits Personal Savings® direct deposit program. ** Excess cash includes $1.2B classified as other assets on the balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 4 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED · Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs for the following four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total September 30, 2010 $ December 31, 2010 March 31, 2011 - June 30, 2011 $ OTHER ITEMS OF NOTE · Revolution Money:On January 15, 2010, the Company acquired Revolution Money (“Revolution”), a Revolution LLC company, for a cash purchase price of approximately $305MM.Revolution provides a secure person-to-person payments service through an internet based platform.Its online person-to-person payment accounts are FDIC-insured and suited for social and instant messaging networks. Additionally, Revolution offers the RevolutionCard, a general-use PIN-based card with enhanced security; no name or account number appears on the card and transactions are processed using PIN numbers.The Company believes that Revolution’s assets and expertise both complement its existing payments and processing capabilities, but also provides it with innovative technology and expertise which can help extend its leadership beyond the traditional payments arena. · Reengineering Initiatives:In Q4’08 and Q2’09, the Company undertook major reengineering initiatives which together were expected to produce cost benefits of approximately $2.6B in 2009 versus the previously anticipated spending levels. These initiatives included: reducing staffing levels and compensation expenses (expected benefit of $875MM in 2009), reducing certain operating costs (expected benefit of $250MM in 2009) and scaling back investment spending (expected benefit of $1.5B in 2009).The Company recorded restructuring charges of $404MM ($262MM after-tax) in Q4’08 and $182MM ($118MM after-tax) in Q2’09, respectively, primarily associated with severance and other costs related to the elimination of a total of approximately 11,000 positions, which accounted for approximately 17% of its global workforce as of September 30, 2008. As the Company has previously indicated, beginning in Q3‘09, benefits related to better than initially forecasted credit and business trends for 2009, which have continued into 2010, were utilized to increase spending on marketing and other business-building initiatives during the second half of the year.This has reduced the expected carryover into 2010 of the reengineering benefits previously discussed in 2009 related to investment spending and position eliminations, although the employee count decline of 7,500, or 11%, since September 30, 2008, primarily due to these initiatives, will continue to provide benefits. In Q2’10, income from continuing operations reflects $4MM ($3MM after-tax) of net reengineering benefit. · Visa and MasterCard Litigation Settlements:In November of 2004, the Company filed suit against Visa Inc., Visa USA and Visa International (collectively “Visa”), MasterCard Inc. (“MasterCard”) and certain of their member banks to seek monetary damages for the lost business opportunity that resulted from the illegal conspiracy to boycott American Express from partnering with U.S. credit card issuing banks.The Company reached agreements with Visa on November 7, 2007 and with MasterCard on June 25, 2008.All defendants were removed and the case was dismissed. Under the terms of the settlement agreements, the Company will receive aggregate maximum payments of up to $2.25B from Visa and $1.8B from MasterCard.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from Q3’08 through Q2‘11.The Company recognized $70MM from Visa for each of the past ten quarters and $150MM from MasterCard for each of the past eight quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the Global Network Services (“GNS”) business within the U.S., which the Company believes it is positioned to meet.Payments earned through June 2010 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. 5 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses the Company: - Launched ZYNC from American Express, a new charge card designed for Cardmembers in their 20s and 30s. Offered in beta since December 2009, the ZYNCSM Card combines the financial control of a pay-in-full card with the flexibility to select bundles of rewards and benefits called “Packs”, tailored to specific lifestyle interests and spending habits. - Launched PASS from American ExpressSM, a prepaid reloadable card, which is sold and marketed exclusively to parents as a payment tool for teens/young adults that is a safer alternative than cash, credit or debit cards. - With our partner, Delta Air Lines, announced that U.S. Consumer and Small Business Gold, Platinum and Reserve Delta SkyMiles Credit cardmembers would receive a free checked bag on every Delta flight, a significant benefit and providing tangible savings to cardmembers when they fly. - Launched several new co-branded products in the International Consumer Business, including: a) Mexicana Go, a gold and platinum co-branded card with Mexicana Airline, which offer attractive benefits through Grupo Mexicana’s loyalty program; b) a new Platinum card in partnership with Air New Zealand, New Zealand's national air carrier; and c) in the U.K., the new Starwood Preferred Guest credit card from American Express, offering cardmembers and Starwood Preferred Guests (SPG) program loyalists the opportunity to earn Starpoints on virtually all of their card spending. - Introduced InsuranceEdge with American Express OPEN® and BOLT Insurance Agency, an integrated solution designed to help small business owners research, review, compare and purchase commercial insurance appropriate for their business needs. - Formed a strategic partnership with the Bank of China to launch the American Express Chinese Yuan Travelers Cheques, the world’s first Yuan prepaid travel product and available for international travelers visiting China from Canada, India, Japan, Korea, Malaysia, Singapore, the UK and the U.S. - Launched several programs to support business customers.This included: (a) extending our partnership with Concur to launch Concur® Breeze, an online expense reporting service which leverages the direct data feed from American Express commercial card products to help middle market companies better manage cash flow, save time and improve efficiency; (b) launched mobileXtend, a mobile travel solution that provides travelers support while traveling. - Was identified by Ocean Tomo, LLC, a provider of diversified intellectual property-related services, as the financial sectors leader for the Ocean Tomo 300® Patent Index.The OT300 is the industry’s first index based on the value of intellectual property, and represents a diversified portfolio of 300 companies that own the most valuable patents relative to their book value.American Express achieved the greatest Innovation Ratio among all financial constituents in this index. In the GNS business the Company: - Announced the launch of our third card-issuing partnership in China with China Merchants Bank, which is the first GNS partner in China to issue American Express Cards with the Centurion image. - Launched the new American Express® Global Bonus Plus Card and American Express® Global Bonus Elite Card with Banco Popular, our third Network Card License issuer in Spain. - Announced a new Acquiring Only partnership with BPS-Bank in Belarus, whereby, starting in the beginning of 2011, BPS-Bank will acquire merchants for the American Express merchant network in Belarus. - Supported existing GNS partners in launching a wide range of new products and services. These include: The Aeroflot Premium American Express® Card with Russian Standard Bank (Russia); Blue from American Express® with Kazkommertsbank (Kazakhstan); Brussels Airlines Premium American Express® Card with Alpha Card (Belgium); MUFG Platinum American Express® Card with Mitsubishi UFJ Nicos (Japan); ANZ Rewards American Express® Card with ANZ (Australia); and Travelocity Rewards American Express® Card with Barclaycard US (U.S.). 6 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) June 30, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 13 % Net card fees (2 ) Travel commissions and fees 7 Other commissions and fees 13 Securitization income, net* NA (2 ) - Other ) Total non-interest revenues 6 Interest income Interest and fees on loans 53 Interest and dividends on investment securities ) Deposits with banks and other 16 11 45 Total interest income 40 Interest expense Deposits 30 Short-term borrowings 1 7 ) Long-term debt and other 9 Total interest expense 12 Net interest income 60 Total revenues net of interest expense 13 Provisions for losses Charge card 96 ) Cardmember loans ) Other 16 44 ) Total provisions for losses ) Total revenues net of interest expense after provisions for losses 38 Expenses Marketing and promotion # Cardmember rewards 16 Cardmember services (7 ) Salaries and employee benefits (4 ) Professional services 6 Occupancy and equipment (3 ) Communications 97 (8 ) Other, net 62 ) Total 13 Pretax income from continuing operations # Income tax provision 76 # Income from continuing operations # Loss from discontinued operations, net of tax - (5 ) # Net income $ $ # Income from continuing operations attributable to common shareholders** $ $ # Net income attributable to common shareholders** $ $ # Earnings Per Common Share-Basic Income from continuing operations attributable to common shareholders $ $ # Loss from discontinued operations - - # Net Income attributable to common shareholders $ $ # Earnings Per Common Share-Diluted Income from continuing operations attributable to common shareholders $ $ # Loss from discontinued operations - - # Net Income attributable to common shareholders $ $ # Average Shares Outstanding Basic 2 Diluted 3 # Denotes a variance of more than 100%. * In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement. ** Represents income from continuing operations or net income, as applicable, less (i) accelerated preferred dividend accretion of $212MM for Q2’09 due to the repurchase of $3.39B of the preferred shares issued as part of the CPP, (ii) preferred share dividends and related accretion of $22MM for Q2’09 and (iii) earnings allocated to participating share awards and other items of $13MM and $1MM for Q2’10 and Q2’09, respectively. 7 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED · Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 13% versus last year reflecting increases of 27% in USCS, 9% in GCS, and 17% in Global Network & Merchant Services (“GNMS”), while ICS revenues net of interest expense were flat.The increase in total revenues net of interest expense was driven by the new GAAP effective January 1, 2010 which caused the reporting of write-offs related to securitized loans to move from securitization income, net in Q2’09 to provisions for cardmember loan losses in Q2’10.In addition, total revenues net of interest expense reflects higher discount revenues, higher other commissions and fees and higher travel commissions and fees, offset by lower net interest income on the combined securitized and non-securitized loan portfolio, reduced other revenues, and lower net card fees. On an F/X adjusted basis, consolidated total revenues net of interest expense increased 12%*. · Consolidated Provisions for Losses:Consolidated provisions for losses decreased 59% versus last year, reflecting decreases of 56% in USCS, 70% in ICS, 47% in GCS and 64% in GNMS.Provisions for losses declined despite the new GAAP effective January 1, 2010 which causes write-offs related to securitized loans to be reported in the provisions for losses line in Q2’10 as opposed to securitization income, net in Q2’09.The provision decrease reflects the benefit of improving year-over-year credit metrics in both the cardmember loan and charge card portfolios.On an F/X adjusted basis, consolidated provisions for losses also decreased 59%*. · Consolidated Expenses:Consolidated expenses increased 13%, reflecting increases of 18% in USCS, 10% in ICS, and 24% in GNMS, partially offset by a decrease of 4% in GCS.The total expense increase reflected increased marketing and promotion expenses, increased cardmember rewards expenses and higher professional services expenses partially offset by lower salaries and employee benefits, lower other, net expenses, lower occupancy and equipment expense, lower cardmember services expense and lower communications expenses.On an F/X adjusted basis, consolidated expenses increased 12%*. · Pretax Margin:Was 23.3% of total revenues net of interest expense in Q2’10 compared with 6.9% in Q2’09. · Effective Tax Rate:Was 36% in Q2’10 versus 18% in Q2’09.The tax rates in both quarters reflect the level of pretax income in relation to recurring permanent tax benefits.The tax rate in Q2’10 also includes the impact of a $44MM valuation allowance related to deferred tax assets associated with certain of the Company’s non-U.S. travel operations and an increase of 2010’s estimated annual effective tax rate during the quarter. * As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended June 30, 2010 apply to the period(s) against which such results are being compared).Management believes that the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 8 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED · Discount Revenue:Increased 13% on a 16% increase in billed business.The lesser revenue versus billed business growth reflects the relatively faster growth in billed business related to GNS, where discount revenue is shared with card issuing partners, as well as a co-brand partnership investment. - The average discount rate*was 2.56% in Q2’10 versus 2.55% in both Q1’10 and Q2’09.As indicated in prior quarters, selective repricing initiatives, changes in the mix of business and volume-related pricing discounts will likely result in some erosion of the average discount rate over time. Quarters Ended June30, Percentage Inc/(Dec) Card billed business*(billions): United States $ $ 14 % Outside the United States 19 Total $ $ 16 Total cards-in-force (millions): United States (2 ) Outside the United States 3 Total - Basic cards-in-force (millions): United States (2 ) Outside the United States 4 Total 1 Average basic cardmember spending** United States $ $ 22 Outside the United States $ $ 20 Total $ $ 21 * For additional information about discount rate calculations and billed business, please refer to the Second Quarter 2010 Earnings Release, American Express Company Selected Statistical Information pages. ** Proprietary card activity only. 9 AMERICAN EXPRESS COMPANY SECOND QUARTER 2010 OVERVIEW CONSOLIDATED - Worldwide Billed Business:The 16% increase in worldwide billed business reflected growth of 12% in USCS and ICS, 21% in GCS and 27% in GNS.The table below summarizes selected billed business related statistics for Q2’10: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates Worldwide* Total billed business 16
